UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 0-53962 Resource Real Estate Investors 7, L.P. (Exact name of registrant as specified in its charter) Delaware 26-2726308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Loss Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statement of Changes in Partners’ Capital Three Months Ended March 31, 2013 (unaudited) 5 Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2013 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II OTHER INFORMATION ITEM 6. Exhibits 20 SIGNATURES 21 (Back to Index) (Back to Index) PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (unaudited) ASSETS Rental properties, at cost: Land $ $ Buildings and improvements Personal property Construction-in-progress − 83 Identifiable intangible assets Accumulated depreciation and amortization ) ) Cash Restricted cash Tenant receivables, net 6 4 Insurance receivable 35 − Prepaid expenses and other assets Deferred financing costs, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Mortgage notes payable $ $ Accounts payable and accrued expenses Accrued interest Payables to related parties Prepaid rent 72 86 Security deposits Total liabilities Partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except per unit data) (unaudited) Three Months Ended March 31, Revenues: Rental income $ $ Expenses: Rental operating Management fees – related parties General and administrative Depreciation and amortization Total expenses Income (loss) before other expenses ) Other expenses: Interest expense, net ) ) Casualty loss ) − Loss on disposal of fixed assets ) − Net loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average number of limited partner units outstanding Net loss per weighted average limited partner unit $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 4 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED MARCH 31, 2013 (in thousands, except units) (unaudited) General Limited Partners Partner Units Amount Total Balance at January 1, 2013 $
